Title: From Alexander Hamilton to John J. U. Rivardi, 21 June 1799
From: Hamilton, Alexander
To: Rivardi, John J. U.


          
            Sir,
            New York June 21st. 1799
          
          Doctor John G. Coffin has applied to me for a furlough. You are desired to grant it on condition that an Arrangement, satisfactory to you, be made for the care of the sick in his absence. If the furlough is desired for any other excuse than ill health the arrangement is to be without expence to the public.
          With great consideration &c.
           Major Rivardi 
        